DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2022 has been entered.

Status of the claims
The amendment received on 8 December 2022 has been acknowledged and entered. Claims 1, 5, and 8 are amended.  Claims 1 and 3-9 are currently pending.

Response to Arguments
Applicant’s arguments filed 8 December 2022 with respect to the rejection under 35 U.S.C. 103 have been fully considered and are persuasive. However, there are new grounds of rejection necessitated by Applicant’s amendments as detailed below.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al. (US 2014/0363292 A1, hereinafter referred to as “Thomsen”) in view of Volkmer (EP 1745114B1, hereinafter referred to as “Volkmer”) further in view of Lu (US 5,345,519, hereinafter referred to as “Lu”).
Regarding claim 5, Thomsen teaches a rotor blade of a wind turbine, comprising: an assembly for at least one of monitoring and controlling a wind turbine, comprising: an arrangement of at least two strain sensors, which detects blade bending moments of a rotor blade of a wind turbine in at least two different spatial directions (para. [0052]: at least some of the multiple stress sensors 142 (or, alternatively, at least one additional stress sensor) may be positioned to measure an edge bending moment, i.e., a moment that causes the blade to deflect in a direction substantially within the plane of the rotor 130, rather than a flap bending moment; para. [0052]: each of the blades 140 may also be equipped with a stress sensor 142, such as a strain-gauge, accelerometer, vibration sensor, or the like, to detect stress experienced by the blade); a first fiber optic vibration sensor configured to detect vibrations of the rotor blade in a first spatial direction (para. [0052]); and at least one second vibration sensor configured to detect vibrations of the rotor blade in a second spatial direction, which differs from the first spatial direction (para. [0052]: each of the blades 140 may also be equipped with a stress sensor 142, such as a strain-gauge, accelerometer, vibration sensor, or the like, to detect stress experienced by the blade).
Thomsen does not teach that the first and second vibration sensors are fiber optic sensors, wherein the at least two strain sensors are temperature-compensated fiber optic strain sensors.  
However, Volkmer teaches that vibration sensors are fiber optic sensors (page 4, line 15-21: the controlled system 1 is formed by the rotor blade. On the rotor blade are first sensors 2, which belong to a first controller 3. These first sensors 2 represent fiber optic sensors, so that 3 strains can be measured by an interference measurement in the fiber optic sensors on the first controller. The first controller 3 then sets the rotor blade such that a control deviation set by the reference variable, which is represented by the maximum expansion, results, which is regulated to zero. On the rotor blade second sensors 4 are also arranged, which receive the vibration spectrum of the rotor blade and compare in the evaluation unit 5 with a desired spectrum).
Further, Lu teaches that the at least two strain sensors are temperature-compensated fiber optic strain sensors (col. 4, lines 29-33:FIG. 1A illustrates a temperature compensated FOECS 40 for strain measurement. The sensor comprises an input optical fiber 31 and a wire 33 joined together by a connecting sleeve 32 at bonding points 30 and 30' at the ends of the sleeve; col. 6, lines 29-34: FIGS. 2A, 2B and 2C are temperature compensated intensity-based FOECS 50, 51 and 52, respectively, for strain measurement. The sensors 50, 51 and 52 are similar, respectively, to sensors 40, 41 and 42, except their input fibers are single mode fibers 59 and the semi-reflector at the end of the fibers are bandpass filters 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fiber optic vibration sensors such as is described in Volkmer and temperature-compensated fiber optic strain sensors  such as is described in Lu into Thomsen, in order to control and/or inspect the rotor blades of a wind power station (Volkmer, abstract) and compensate the apparent strain and distinguish it from the mechanical strain of interest (Lu, col. 1, lines 35-37).
Regarding claim 6, Thomsen in view of Volkmer and Lu teaches all the limitation of claim 5, in addition, Thomsen teaches that at least one of the vibration sensors selected from the first  vibration sensor and the second vibration sensor is/are provided at a radial position in an area of the outer 80% of the radius of the rotor blade of the wind turbine (para. [0052]: although the WTG 100 is depicted as having only one stress sensor 142 on each blade 140, multiple stress sensors 142 may be included on each blade at various positions, e.g., at 20%, 40%, 50%, 60%, 75% and 80% of the blade radius from the blade root. Moreover, at least some of the multiple stress sensors 142 (or, alternatively, at least one additional stress sensor) may be positioned to measure an edge bending moment, i.e., a moment that causes the blade to deflect in a direction substantially within the plane of the rotor 130, rather than a flap bending moment).
Regarding claim 8, Thomsen teaches a method for at least one of monitoring and controlling a wind turbine, comprising: measuring vibrations of a rotor blade of the wind turbine in two different spatial directions, wherein the measuring of vibrations is performed by at least two vibration sensors (para. [0052]: at least some of the multiple stress sensors 142 (or, alternatively, at least one additional stress sensor) may be positioned to measure an edge bending moment, i.e., a moment that causes the blade to deflect in a direction substantially within the plane of the rotor 130, rather than a flap bending moment; para. [0052]: each of the blades 140 may also be equipped with a stress sensor 142, such as a strain-gauge, accelerometer, vibration sensor, or the like, to detect stress experienced by the blade); measuring bending moments of the rotor blade of the wind turbine in at least two different spatial directions (para. [0052]); and performing at least one of monitoring and controlling the wind turbine based on the vibrations in the two different spatial directions of the measurement of vibrations, and the bending moments in the at least two different spatial directions of the measurement of bending moments (para. [0052]).
Thomsen does not teach that the first and second vibration sensors are fiber optic sensors, wherein the at least two strain sensors are temperature-compensated fiber optic strain sensors.   
However, Volkmer teaches that vibration sensors are fiber optic sensors (page 4, line 15-21: see claim 1 above). 
Further, Lu teaches that the at least two strain sensors are temperature-compensated fiber optic strain sensors (col. 4, lines 29-33:FIG. 1A illustrates a temperature compensated FOECS 40 for strain measurement. The sensor comprises an input optical fiber 31 and a wire 33 joined together by a connecting sleeve 32 at bonding points 30 and 30' at the ends of the sleeve; col. 6, lines 29-34: FIGS. 2A, 2B and 2C are temperature compensated intensity-based FOECS 50, 51 and 52, respectively, for strain measurement. The sensors 50, 51 and 52 are similar, respectively, to sensors 40, 41 and 42, except their input fibers are single mode fibers 59 and the semi-reflector at the end of the fibers are bandpass filters 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fiber optic vibration sensors such as is described in Volkmer and temperature-compensated fiber optic strain sensors  such as is described in Lu into Thomsen, in order to control and/or inspect the rotor blades of a wind power station (Volkmer, abstract) and compensate the apparent strain and distinguish it from the mechanical strain of interest (Lu, col. 1, lines 35-37).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thomsen in view of Volkmer further in view of Lu further in view of Lauritsen et al. (US 2013/0195657 A1, hereinafter referred to as “Lauritsen”).
            Regarding claim 9, Thomsen in view of Volkmer and Lu teaches all the limitation of claim 8, Thomsen, Volkmer, and Lu do not specifically teach that the measuring of vibrations comprises measuring frequency shifts of the vibration.  
However, Lauritsen teaches that that the measuring of vibrations comprises measuring frequency shifts of the vibration (para. [0051]: the acceleration or deformation may be obtained as amplitudes of acceleration or deformation at a particular frequency or at a range of frequencies, i.e. in the form of a frequency spectrum of strain amplitude values; para. [0081]: the direction of a frequency shift of a resonance may be used to determine if positive loading is present, i.e. addition of a mass, or negative loading is present, i.e. subtraction of a mass, e.g. due to a fracture of the blade).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomsen in view of Volkmer and Lu to include the teaching of Lauritsen to provide that the measuring of vibrations comprises measuring frequency shifts of the vibration in order to obtain information of the dynamic properties of the blade, e.g. information about changes of resonance frequencies or changes in the spectrum of strain values or vibration amplitudes (para. [0052]).

Claims 1, 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen in view of Volkmer further in view of Lu further in view of Muller. 
Regarding claim 1, Thomsen teaches an assembly for at least one of monitoring and controlling a wind turbine, comprising (para. [0018]; para. [0046]; para. [0058]): an arrangement of at least two strain sensors, which detects blade bending moments of a rotor blade of a wind turbine in at least two in at least two different spatial directions  (para. [0052]: at least some of the multiple stress sensors 142 (or, alternatively, at least one additional stress sensor) may be positioned to measure an edge bending moment, i.e., a moment that causes the blade to deflect in a direction substantially within the plane of the rotor 130, rather than a flap bending moment; para. [0052]: each of the blades 140 may also be equipped with a stress sensor 142, such as a strain-gauge, accelerometer, vibration sensor, or the like, to detect stress experienced by the blade); a first vibration sensor configured to detect vibrations of the rotor blade in a first spatial direction (para. [0052]); and at least one second vibration sensor configured to detect vibrations of the rotor blade in a second spatial direction, which differs from the first spatial direction (para. [0052]: each of the blades 140 may also be equipped with a stress sensor 142, such as a strain-gauge, accelerometer, vibration sensor, or the like, to detect stress experienced by the blade). 
Thomsen does not specifically teach that the first and second vibration sensors are fiber optic sensor, wherein the at least two strain sensors are temperature-compensated fiber optic strain sensors, and the at least two strain sensors, the first vibration sensors, and the second  vibration sensor are arranged on one and the same rotor blade, and wherein the first spatial direction and the second spatial direction subtend an angle of 700 to 1100.
However, Muller teaches that at least two strain sensors, the first vibration sensor and the second vibration sensor are arranged on one and the same rotor blade ([0025]: the arrangement 300 of FIG. 3 comprises 3 (three) strain sensors 302 and an acceleration sensor 312. The strain sensors and the acceleration sensor are connected to an evaluation unit 322. The strain sensors 302 are mounted at the blade root 54 of the rotor; para. [0026]: with an appropriate arrangement of 2 (two) strain sensors, e.g. at different angular coordinates of the blade root, the bending moments, applied on the rotor blade in 2 (two) directions, typically 2 (two) orthogonal directions, can also be measured by employing 2 (two) sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomsen to include the teaching of Muller to provide at least two strain sensors the first vibration sensor, and the second vibration sensor are arranged on one and the same rotor blade, in order to provide a method for state monitoring of a rotor blade (Muller, para. [0006]).
Muller does not specifically teach that the first and second vibration sensors are fiber optic sensors and the first spatial direction and the second spatial direction subtend an angle of 70 to 110.
However, Volkmer teaches that the first and second vibration sensors are fiber optic (page 4, line 15-21: the controlled system 1 is formed by the rotor blade. On the rotor blade are first sensors 2, which belong to a first controller 3. These first sensors 2 represent fiber optic sensors, so that 3 strains can be measured by an interference measurement in the fiber optic sensors on the first controller. The first controller 3 then sets the rotor blade such that a control deviation set by the reference variable, which is represented by the maximum expansion, results, which is regulated to zero. On the rotor blade second sensors 4 are also arranged, which receive the vibration spectrum of the rotor blade and compare in the evaluation unit 5 with a desired spectrum); the first spatial direction and the second spatial direction subtend an angle of 70° to 110° (para. [0026]: by means of the strain sensors 302, the bending moment applied to the blade can be determined. According to embodiments of the present invention, at least one strain sensor 302 is employed, such that the bending moment can be determined in one direction. According to further typical embodiments, at least 3 (three) strain sensors 302 or at least 4 (four) strain sensors 302 can be employed, respectively, in order to determine a bending moment within the y-z plane of the coordinate system depicted in FIG. 3. With an appropriate arrangement of 2 (two) strain sensors, e.g. at different angular coordinates of the blade root, the bending moments, applied on the rotor blade in 2 (two) directions, typically 2 (two) orthogonal directions, can also be measured by employing 2 (two) sensors. For this purpose, the 2 (two) sensors are typically mounted with their angular coordinates turned by 90°, or mounted with their angular coordinates not turned by 180°, respectively; para. [0043]: the acceleration is measured in 3 (three) directions, e. g. directions of a Cartesian coordinate system, and the strain is measured in at least 2 (two) directions, such that a strain with an arbitrary orientation within the plane of the blade root may be determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fiber optic vibration sensors such as is described in Volkmer and the first spatial direction and the second spatial direction such as is described in Muller into the assembly of Thomsen, in order to control and/or inspect the rotor blades of a wind power station (Volkmer, abstract) and provide a method for state monitoring of a rotor blade (Muller, para. [0006]).
Thomsen, Volkmer, and Muller do not specifically teach that the at least two strain sensors are temperature-compensated fiber optic strain sensors.
However, Lu teaches the at least two strain sensors are temperature-compensated fiber optic strain sensors (col. 4, lines 29-33:FIG. 1A illustrates a temperature compensated FOECS 40 for strain measurement. The sensor comprises an input optical fiber 31 and a wire 33 joined together by a connecting sleeve 32 at bonding points 30 and 30' at the ends of the sleeve; col. 6, lines 29-34: FIGS. 2A, 2B and 2C are temperature compensated intensity-based FOECS 50, 51 and 52, respectively, for strain measurement. The sensors 50, 51 and 52 are similar, respectively, to sensors 40, 41 and 42, except their input fibers are single mode fibers 59 and the semi-reflector at the end of the fibers are bandpass filters 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temperature-compensated fiber optic strain sensors such as is described in Lu into the system of Thomsen, Volkmer, and Muller, in order to compensate the apparent strain and distinguish it from the mechanical strain of interest (col. 1, lines 35-37).
Regarding claim 3, Thomsen in view of Volkmer, Muller, and Lu teaches all the limitation of claim 1.  Thomsen, Volkmer, and Lu do not specifically teach that three strain sensors are provided, and the three strain sensors are arranged in an azimuthal angular grid of about 120°.
However, Muller teaches that three strain sensors are provided, and the three strain sensors are arranged in an azimuthal angular grid of about 120° (para. [0041]: in this arrangement, 3 (three) of the sensors shown in FIG. 9A are combined, wherein the rotation of the sensors in the illustration are meant to show a three-dimensional arrangement. Thus, 3 (three) acceleration sensor are measured within one coordinate system, e. g. within a cartesian coordinate system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomsen in view of Volkmer and Lu to include the teaching of Muller to provide that three strain sensors are provided, and the three strain sensors are arranged in an azimuthal angular grid of about 120° in order to provides a method for state monitoring of a rotor blade (para. [0006]). 	Regarding claim 4, Thomsen in view of Volkmer, Muller, and Lu teaches all the limitation of claim 1, Thomsen, Volkmer, and Lu do not specifically teach that the at least two strain sensors are fiber optic strain sensors.
However, Muller teaches that the at least two strain sensors are fiber optic strain sensors (para. [0026]: with an appropriate arrangement of 2 (two) strain sensors, e.g. at different angular coordinates of the blade root, the bending moments, applied on the rotor blade in 2 (two); para. [0041]: FIG. 9A illustrates an acceleration sensor 312, wherein a mass 912 is mounted on an optical fiber. A housing 902 is designed such that upon an acceleration of the mass 912, a strain occurs, i.e. a relative change of length (elongation or contraction) of the optical fiber 922; para. [0043]: fiber-optic acceleration sensors combined with fiber-optic strain sensors are used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomsen in view of Volkmer and Lu to include the teaching of Muller to provide at least two strain sensors are fiber optic strain sensors, in order to monitor the state of a rotor blade of wind turbines particularly to an arrangement of fiber-optic sensors for determining the state of a rotor blade of a wind turbine (para. [0001]).
Regarding claim 7, Thomsen in view of Volkmer and Lu teaches all the limitation of claim 5. Thomsen, Volkmer, and Lu do not specifically teach that the at least two strain sensors are arranged in an area of a blade root of the rotor blade.
However, Muller teaches that the at least two strain sensors are arranged in the area of a blade root of the rotor blade (para. [0043]: fiber-optic acceleration sensors combined with fiber-optic strain sensors are used. Typically, for embodiments of the arrangement and methods described herein, a strain sensor at the blade root or in the vicinity thereof, and an acceleration sensor with an axial distance to the blade root of at least half of the blade radius are used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomsen in view of Volkmer and Lu to include the teaching of Muller to provide that the at least two strain sensors are arranged in the area of a blade root of the rotor blade, in order to monitor the state of a rotor blade of wind turbines particularly to an arrangement of fiber-optic sensors for determining the state of a rotor blade of a wind turbine (para. [0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buck et al. (US 2015/0144773 A1) teaches a method of compensation, for example, for temperature compensation of a fiber optic measuring system designed to detect a mechanical quantity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2858                                                                                                                                                                                           
/LEE E RODAK/Primary Examiner, Art Unit 2858